This case was affirmed upon good authority consistently followed by the court. The motion for rehearing, as we interpret it, complains of the failure of this Court to hold that the State should have been required to amend its information against the defendant prior to the trial. It is stated in the motion that the allegation, — "wilfully committing the assault and at the same time negligently committing the same," should be held directly in conflict and as being an impossible allegation, asserting that "there is plenty of authority in the books to justify holding that the words of the statutes should be pleaded conjunctively rather than disjunctively, * * * * *." Counsel then cites Lockwood v. State, 24 S.W. 1015. This is a Missouri case which we are not inclined to follow at this time. We think the original opinion is consistent with former holdings of this Court.
We have found nothing in conflict with Young v. State,47 S.W.2d 320, relied on in the original opinion, which we think is decisive of the question raised in the motion for rehearing.
The motion is overruled. *Page 262